Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,13 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. USPN 20210286685A1 in view of Borchers et al. (USPN 8255618B1) in further view of Matthew (USPN 8489922B2).
As per claim 1, Ali et al. discloses  An electronic apparatus, comprising: a data storage device (paragraph 0014 – second storage device 106), comprising wherein the electronic apparatus is installed with an operating system (paragraph 0014 – operating system 110 stored in second storage device 106); and an operating system maintenance device (paragraph 0014 – processor 102), connected to the data storage device, and comprising a microprocessor (paragraph 0014 – processor 102) and wherein, when the operating system of the electronic apparatus is abnormal, the operating system maintenance device receives an operating system repairing instruction from a remote end via the network communication component, and the microprocessor of the operating system maintenance device executes a repairing task 
	Ali et al. fails to explicitly state a plurality of flash memories and a controller, the controller is connected to the flash memories, via the flash memories.
	Ali et al. does disclose a second storage device 106 that stores an operating system 110 as disclosed in paragraph 0014.
	Borchers et al. discloses a plurality of flash memories and a controller, the controller is connected to the flash memories, via the flash memories (column 2, lines 49-54 – a data storage device includes a plurality of flash memory devices and a memory controller coupled with the plurality of flash memory devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of flash memories and a controller, the controller is connected to the flash memories, via the flash memories of Borchers et al. into the second storage device that stores an operating system of Ali et al. A person of ordinary skill in the art would have been motivated to make the modification because a storage device is able to be configured to include a plurality of flash memories and a memory controller as disclosed in column 4, lines 5-11. 
	Ali et al. and Borchers et al. fail to explicitly state a network communication component.

Matthew discloses a network communication component connected to the microprocessor in (column 3, lines 48-54 and Figure 2 – network interface 260 can connect to a network).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a network communication component connected to the microprocessor of Matthew into the computing device being for example a local area network server or a cloud-based server and able to download from a cloud storage of Ali et al. A person of ordinary skill in the art would have been motivated to make the modification because in order to download from a cloud storage that has to be a network communication component, as disclosed in column 3, lines 52-54. 

Claims 7,8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. USPN 20210286685A1 in view of Borchers et al. (USPN 8255618B1) in view of Matthew (USPN 8489922B2) in further view of Van Doren et al. (USPN 20050160233A1).
As per claim 7,  Ali et al., Borchers et al., and Matthew fail to explicitly state wherein the microprocessor is a chip with network communication function, the network communication component is integrated in the microprocessor.

Matthew does disclose a network communication component connected to the microprocessor in (column 3, lines 48-54 and Figure 2).
	Van Doren et al. discloses the microprocessor is a chip with network communication function, the network communication component is integrated in the microprocessor in (paragraph 0021 – network components may reside on the processor chip).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the microprocessor is a chip with network communication function, the network communication component is integrated in the microprocessor of Van Doren et al. into the computing device being for example a local area network server or a cloud-based server and able to download from a cloud storage of Ali et al and a network communication component connected to the microprocessor of Matthew. A person of ordinary skill in the art would have been motivated to make the modification because a processor chip is able to be configured to have network components . 

As per claim 8, Ali et al., Borchers et al., and Matthew fail to explicitly state a circuit board, the flash memories and the controller of the data storage device and the microprocessor  and the network communication component of the operating system maintenance device are disposed on the circuit board.

Van Doren et al. discloses a circuit board, the flash memories and the controller of the data storage device and the microprocessor  and the network communication component of the operating system maintenance device are disposed on the circuit board (paragraphs 0021 – discloses a processor chip with network components; 0043,0057 – the methodologies can be implemented by hardware such as circuit boards containing a plurality of microprocessors).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a circuit board, the flash memories and the controller of the data storage device and the microprocessor  and the network communication component of the operating system maintenance device are disposed on the circuit board of Van Doren et al. into the plurality of flash memories and a controller and the techniques can be realized in various circuitry, hardware of Borchers et al. A person of ordinary skill in the art would have been motivated to make the modification because the circuitry and hardware is able to configured in various ways on one or more circuit boards. 

As per claim 9, Ali et al., Borchers et al., and Matthew fail to explicitly state further comprises a first circuit board and a second circuit board, the flash memories and the controller of the data storage device are disposed on the first circuit board, and 
	Borchers et al. does disclose a plurality of flash memories and a controller in column 2, lines 49-54 and the systems/techniques can be realized in various circuitry, hardware in column 20, lines 38-42.
Van Doren et al. discloses a first circuit board and a second circuit board, the flash memories and the controller of the data storage device are disposed on the first circuit board, and the microprocessor and the network communication component of the operating system maintenance device are disposed on the second circuit board (paragraphs 0021 – discloses a processor chip with network components; 0043,0057 – the methodologies can be implemented by hardware such as circuit boards containing a plurality of microprocessors).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a circuit board, the flash memories and the controller of the data storage device and the microprocessor  and the network communication component of the operating system maintenance device are disposed on the circuit board of Van Doren et al. into the plurality of flash memories and a controller and the techniques can be realized in various circuitry, hardware of Borchers et al. A person of ordinary skill in the art would have been motivated to make the modification because the circuitry and hardware is able to configured in various ways on one or more circuit boards. 


s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. USPN 20210286685A1 in view of Borchers et al. (USPN 8255618B1) in view of Matthew (USPN 8489922B2) in further view of Brogan et al. (USPN 2020021552A1).

As per claim 10, Ali et al., Borchers et al., and Matthew fail to explicitly state wherein the microprocessor of the operating system maintenance device is connected to the controller of the data storage device via a connection line conforming to RS232 specification, UART specification, or I2C specification.
Borchers et al. does disclose the memory controller communicates with the memory devices through channel controllers that manage a shared bus between the memory controller and the memory devices as disclosed in column 4, lines 49-64.
Brogan et al. discloses the microprocessor of the operating system maintenance device is connected to the controller of the data storage device via a connection line conforming to RS232 specification, UART specification, or I2C specification in (paragraph 0048 – the memory bus with a memory controller is an I2C bus).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the microprocessor of the operating system maintenance device is connected to the controller of the data storage device via a connection line conforming to I2C specification of Brogran et al. into the memory controller communicates with the memory devices through channel controllers that manage a shared bus between the memory controller and the memory devices of Borchers et al. A person of ordinary skill in the art would have been motivated to make 

As per claim 11, Ali et al., Borchers et al., and Matthew fail to explicitly state wherein the data storage device is a data storage device having a SATA transmission interface, a PCIe transmission interface or an M.2 transmission interface.
	Borchers et al. does disclose plurality of flash memories in column 2, lines 49-54.
Brogan et al. discloses the data storage device is a data storage device having a SATA transmission interface, a PCIe transmission interface or an M.2 transmission interface in (paragraph 0047 – mass storage device interfaces with a SATA storage interface).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the data storage device is a data storage device having a SATA transmission interface of Brogan et al. into the flash memories of Borchers et al. A person of ordinary skill in the art would have been motivated to make the modification because SATA interface is used to interface with data storage device having a plurality of flash memories in order to communicate in paragraph 0047. 

As per claim 12, Ali et al., Borchers et al., and Matthew fail to explicitly state wherein the network communication component is a WiFi communication component, an Ethernet communication component, or a 3G 4G or 5G communication component.

Matthew does disclose a network communication component connected to the microprocessor in column 3, lines 48-54 and Figure 2.
Brogan et al. discloses the network communication component is a WiFi communication component, an Ethernet communication component, or a 3G 4G or 5G communication component in (paragraph 0045 – WiFi network).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a network communication component is a WiFi communication component of Brogan et al. into the computing device being for example a local area network server or a cloud-based server and able to download from a cloud storage of Ali et al. and network communication component connected to a microprocessor of Matthew A person of ordinary skill in the art would have been motivated to make the modification because in order to  communication with components as disclosed in paragraph 0045. 

As per claim 13, Ali et al. discloses a system capable of remotely maintaining the operation of electronic apparatus, comprising: a cloud management platform (paragraph 0023 – cloud storage (public cloud or private cloud)); and at least one electronic apparatus comprising a data storage device (paragraph 0014 – second storage device 106), comprising wherein the electronic apparatus is installed with an operating system (paragraph 0014 – operating system 110 stored in second storage device 106); and an 
	Ali et al. fails to explicitly state a plurality of flash memories and a controller, the controller is connected to the flash memories, via the flash memories.
	Ali et al. does disclose a second storage device 106 that stores an operating system 110 as disclosed in paragraph 0014.
	Borchers et al. discloses a plurality of flash memories and a controller, the controller is connected to the flash memories, via the flash memories (column 2, lines 49-54 – a data storage device includes a plurality of flash memory devices and a memory controller coupled with the plurality of flash memory devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of flash memories and a controller, the controller is connected to the flash memories, via the flash memories of Borchers et al. into the second storage device that stores an operating system of Ali et al. A person of ordinary skill in the art would have been motivated to make the modification because a storage device is able to be configured to include a 
	Ali et al. and Borchers et al. fail to explicitly state a network communication component.
	Ali et al. does disclose the computing device being for example a local area network server, a cloud-based server as disclosed in paragraph 0013 and being able to download a recovery agent from a cloud storage as disclosed in paragraph 0023.  
Matthew discloses a network communication component connected to the microprocessor in (column 3, lines 48-54 and Figure 2 – network interface 260 can connect to a network).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a network communication component connected to the microprocessor of Matthew into the computing device being for example a local area network server or a cloud-based server and able to download from a cloud storage of Ali et al. A person of ordinary skill in the art would have been motivated to make the modification because in order to download from a cloud storage that has to be a network communication component, as disclosed in column 3, lines 52-54. 

Allowable Subject Matter
Claims 19-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowance of claims 19-24 is the inclusion of .
Claims 2-6,14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art references cited in the above rejection of claims nor other prior art found discloses these limitations that are objected.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113